FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 August 23, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    DEROYALE ARDEANE JOHNSON,

                Plaintiff-Appellant,

    v.                                                   No. 10-4171
                                                (D.C. No. 2:08-CV-00945-CW)
    SHYLAH RICHINS, Med Tech, at the                       (D. Utah)
    Utah State Prison, individually;
    BILLIE CASPER, Grievance
    Coordinator at the Utah State Prison,
    individually,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, Circuit Judge, HOLLOWAY and PORFILIO, Senior Circuit
Judges.



         In this 42 U.S.C. § 1983 civil rights action, DeRoyale ArDeane Johnson, a

Utah state prisoner appearing pro se, appeals from the district court’s entry of

summary judgment on his claim that defendants violated his constitutional rights


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
by temporarily withholding his pain medication and unfairly dealing with his

related grievances. We affirm.

                                          I.

      While he was an inmate at the Utah State Prison, Mr. Johnson was

prescribed three daily doses of Neurontin to treat ongoing orthopedic pain and

Darvocet for five-days of post-surgery pain relief. Both medications have the

potential for abuse, such as consumption for non-therapeutic purposes or

distribution to others. Under prison procedures, a medical technician conducts a

pill line twice a day, morning and evening. In the morning pill line, inmates who

take three doses of a medication must demonstrate that they have swallowed the

morning dose before they are given a midday dose to take independently.

      The parties agree on the core facts underlying Mr. Johnson’s lawsuit.

During the morning pill line on July 2, 2007, Defendant Richins, a medical

technician, accused Johnson of “cheeking” (pretending to swallow) his first dose.

Ms. Richins’ report of the incident led to a decision by the supervising physician

assistant to discontinue Mr. Johnson’s medications, but allow him to submit an

Inmate Care Request for reinstatement. Ms. Richins informed Mr. Johnson of the

decision in that evening’s pill line and advised him of the process to re-establish

his prescriptions. Mr. Johnson completed the request form the next day.

      After the Independence Day holiday, on July 5, several medical providers

examined Mr. Johnson and ordered diagnostic testing. Based on test results, the

                                         -2-
providers gave him antibiotics for an infected incision, Tylenol, and laxatives.

On July 9, Mr. Johnson completed another form, asking to be put back on

Neurontin for his orthopedic pain. But when seen by a physician assistant, he

refused to discuss the pill-line incident. The physician assistant referred the

matter to his supervisor. At a medical visit on July 17, the supervising physician

assistant reinstated the Neurontin prescription, but not the expired Darvocet

prescription.

      Mr. Johnson filed his civil-rights complaint naming Ms. Richins (the

pill-line medical technician), Billie Casper (the prison grievance coordinator),

and several John Does as defendants. He alleged that the fifteen-day denial of

Neurontin and the two-day denial of Darvocet violated his right to be free from

cruel and unusual punishment and that difficulties in receiving satisfactory

responses to his grievances violated his right to due process. Defendants

complied with the district court order to provide a report pursuant to Martinez v.

Aaron, 570 F.2d 317 (10th Cir. 1978), containing relevant witness testimony,

documents, and administrative rules or policies.

      Along with the Martinez report, defendants filed a motion for summary

judgment. The district court granted the motion and entered judgment in favor of

defendants, concluding that defendants were not deliberately indifferent to his

serious medical needs and did not violate his due-process rights. Mr. Johnson




                                         -3-
appeals. He argues that the district court erred in its evaluation of the pill-line

incident and the grievance record. 1

                                           II.

      We review de novo the district court’s entry of summary judgment on

Mr. Johnson’s claims. See Callahan v. Poppell, 471 F.3d 1155, 1158 (10th Cir.

2006). Summary judgment is warranted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Because Mr. Johnson appears pro se, we

construe his pleadings liberally. See Van Deelen v. Johnson, 497 F.3d 1151, 1153

n.1 (10th Cir. 2007).

      “A prison official violates an inmate’s clearly established Eighth

Amendment rights if he acts with deliberate indifference to an inmate’s serious

medical needs—if he knows of and disregards an excessive risk to inmate health

or safety.” Garrett v. Stratman, 254 F.3d 946, 949 (10th Cir. 2001) (internal

quotation marks omitted); see also Hudson v. McMillian, 503 U.S. 1, 9 (1992)

(“Because society does not expect that prisoners will have unqualified access to



1
      Mr. Johnson now asserts that Ms. Richins filed a false report of the pill-line
incident in retaliation for his propensity to file grievances against medical staff.
Additionally, he asks this court to hold other medical providers liable for
deliberate indifference to his medical needs. In the absence of “extraordinary
circumstances,” this court does not “consider arguments raised for the first time
on appeal.” Turner v. Pub. Serv. Co. of Colo., 563 F.3d 1136, 1143 (10th Cir.
2009). We see no reason to depart from the general rule in Mr. Johnson’s case.

                                          -4-
health care, deliberate indifference to medical needs amounts to an Eighth

Amendment violation only if those needs are ‘serious.’”). The record does not

show either deliberate indifference on the part of Ms. Richins or substantial harm

to Mr. Johnson. In fact, as the district court stated, it demonstrates “that the

entire medical staff was solicitous of Plaintiff’s needs and made substantial

efforts to ensure Plaintiff’s well being.” R. at 550.

       And Mr. Johnson’s claim that Ms. Casper mishandled his prison grievances

does not implicate any due-process rights. See Sandin v. Conner, 515 U.S. 472,

483-84 (1995) (holding that state-created liberty interests protected by the Due

Process Clause are “limited to freedom from restraint” that “imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life”); see also Hovater v. Robinson, 1 F.3d 1063, 1068 n.4 (10th Cir. 1993)

(“[A] failure to adhere to administrative regulations does not equate to a

constitutional violation.”). The district court’s entry of summary judgment was

appropriate. 2




2
       To the extent Mr. Johnson may be arguing that his due-process rights were
violated by the denial of his motion to appoint counsel, we review the district
court’s order for an abuse of discretion. Hill v. SmithKline Beecham Corp.,
393 F.3d 1111, 1115 (10th Cir. 2004). “Only in those extreme cases where the
lack of counsel results in fundamental unfairness will the district court’s decision
be overturned.” Id. (internal quotation marks omitted). We readily conclude that
there has been no fundamental unfairness in this case.

                                          -5-
      The judgment of the district court is AFFIRMED. Mr. Johnson’s motion

for appointment of counsel is DENIED, as is his motion to proceed on appeal

without prepayment of costs or fees. He is ORDERED to pay the unpaid balance

due on his appellate filing fee immediately.


                                                 Entered for the Court



                                                 John C. Porfilio
                                                 Senior Circuit Judge




                                        -6-